Citation Nr: 9930011	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for paranoid psychosis 
with history of alcoholism, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1963 to August 
1965, and from November 1965 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) continued the 10 percent 
rating in effect at that time for paranoid psychosis with 
history of alcoholism.  The Board remanded this case in July 
1997 for additional development.  In a rating decision dated 
in March 1999, the RO increased the disability evaluation to 
50 percent disabling effective to the date of claim.  The 
case has been returned to the Board for further appellate 
review.

In view of the Board's holding below, the appellant now meets 
the criteria for a total rating for compensation based on 
individual unemployability (TDIU) pursuant to 38 C.F.R. 
§ 4.16(a).  The Board notes that the appellant's 
representative, in the Informal Presentation dated in 
September 1999, argued that the appellant was entitled to a 
100 percent disability rating for his paranoid schizophrenia 
due, in part, to his unemployability.  The Board is of the 
opinion that the issue of entitlement to a TDIU is now 
reasonably raised by the record and, as such, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.

2.  The appellant's paranoid psychosis with history of 
alcoholism, currently diagnosed as paranoid schizophrenia, is 
manifested principally by paranoid delusions which somewhat 
influence his behavior and thought processes with prominent 
negative symptoms of depressed mood and anxiety.

3.  The appellant's paranoid schizophrenia more nearly 
results in significant occupational and social impairment 
with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for paranoid schizophrenia have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, 4.132 Diagnostic Code 9203 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, he has undergone recent VA psychiatric 
examinations and his VA clinical records have been associated 
with the claims folder.  The record does not reveal any 
additional sources of relevant information which may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against his claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).

The appellant contends, in essence, that symptomatology 
associated with his paranoid schizophrenia, which includes 
depression, paranoia, social isolation, auditory 
hallucinations, sleep difficulty, nightmares, delusions, 
stress headaches, excessive worry and panic attacks, warrants 
a disability rating in excess of the currently assigned 50 
percent rating.

Historically, the appellant was treated for chronic, severe 
paranoid psychosis and alcoholism just prior to his discharge 
from service.  His symptomatology, which included derogatory 
auditory hallucinations, paranoid delusions, bizarre behavior 
and generalized confusion, markedly improved with 
prescriptive use of Trilafon.  In a rating decision dated in 
December 1973, the RO granted service connection for chronic 
paranoid psychosis with chronic alcoholism, and assigned an 
original 100 percent disability rating.

Post- service, the appellant received VA inpatient and 
outpatient treatment for auditory hallucinations, 
nervousness, paranoia, and alcoholism.  A November 1974 
neuropsychiatric examination indicated a diagnosis of history 
of paranoid psychosis in remission.  In a rating decision 
dated in February 1975, the RO reduced his disability 
evaluation to 70 percent disabling.

Subsequent VA clinical records show that the appellant's 
symptoms were well controlled with prescriptions of 
Stelazine, Sinequan and Antabuse, but he did complain of 
paranoia, nightmares, indecisiveness, frontal headaches and 
some social difficulties.  He received inpatient treatment in 
1975.  A February 1977 VA neurological examination indicated 
a diagnosis of paranoid type schizophrenia reaction, in 
partial remission, with some flatness of affect due to 
Phenothiazine medication and general constriction of 
interests.  He was capable of pursuing vocational technical 
school at that time.  In a rating decision dated in September 
1976, the RO reduced his disability evaluation to 50 percent 
disabling.

In December 1976, the appellant underwent VA inpatient 
treatment for his paranoid type schizophrenia under 
commitment order.  At that time, he was unmanageable and 
complained of visual and auditory hallucinations.  He made a 
good adjustment to ward routine and medications, although he 
continued to be passive and dependent.  Subsequently, he 
reported "no problems" related to his schizophrenia.  He 
underwent inpatient treatment in 1978 due to complaint of 
depression, loss of weight, auditory hallucinations, vague 
suicidal ideations and severe headache.  VA psychiatric 
examination, dated in January 1982, failed to find evidence 
of psychotic ideation or behavior, and a diagnosis of history 
of paranoid psychosis, in remission, with complaint of 
nervousness, depression and headaches was rendered.  In a 
rating decision dated in March 1982, the RO reduced the 
appellant's disability rating to 10 percent disabling.

VA outpatient treatment records, dated from January 1993 to 
April 1994, show that the appellant's paranoid schizophrenia 
was stable without evidence of exacerbation of major psychic 
disturbance.  He did complain of depression and headaches.  
He reported that he lost his job due to a 
"misunderstanding."  VA mental disorders examination, dated 
in September 1994, indicated a diagnosis of paranoid type 
schizophrenia by history, in partial remission, with 
subjective complaint of depression, headaches, some 
constriction of interests and social withdrawal, but absent 
any primary symptoms.  He reported intermittent auditory 
hallucinations and nightmares in 1997 and displayed symptoms 
of blunt affect and withdrawn mood, but his mental status 
remained stable.

On VA mental disorders examination, dated in January 1998, 
the appellant was cooperative and answered all questions.  He 
was oriented x 3 and his judgment was not impaired.  Mood was 
depressed and affect was congruent.  His depression obviously 
deepened when talking about war incidents in Vietnam.  He 
reported feeling very stressed with pain in his neck and 
shoulders during bad nights.  There was no evidence of a 
thought or organic disorder.  He memory was somewhat spotty 
due to his anxiety or depression.  It was the examiner's 
opinion that his psychiatric condition, which had previously 
been diagnosed as schizophrenia, was basically a chronic, 
severe post- traumatic stress disorder (PTSD) undiagnosed.  
The Global Assessment Functioning (GAF) score was 35.

On VA mental disorders examination, dated in January 1999, 
the appellant primarily complained of sleep difficulty, 
recent weight loss, distrust of people, paranoia and 
distressing dreams.  His last full- time job was in 1992.  He 
lived with his sister and had limited social interaction.  On 
mental status examination, he was appropriately groomed and 
dressed.  He was alert and oriented x 4.  Memory was intact.  
Speech was logical, goal directed and intact.  There was no 
evidence of impairment of thought processes or 
hallucinations, however, his thought process and behavior was 
definitely influenced by paranoid delusions.  The severity of 
those delusions appeared to be decreased by proper medication 
use.  No history consistent with panic attacks was reported.  
He denied alcohol use since the 1980's in spite of a 
therapist's observation of smelling alcohol on his breath in 
May 1998.

Based upon the record, the examiner noted that the appellant 
had been chronically mentally ill for over 20 years.  His 
condition appeared to be stable with medication and regular 
counseling.  Diagnostic testing, which showed some 
overreporting of psychopathology, indicated the likely 
presence of delusions of a paranoid nature.  In addition, 
depression of mood was indicated.  Considerable anxiety was 
likely present along with an avoidant passive- aggressive and 
anti- social style of dealing with others in relationships.

In summary, the examiner indicated that the appellant did 
have some symptoms consistent with a diagnosis of PTSD but he 
did not appear to fully meet the criteria for such a 
diagnosis.  He was experiencing paranoid schizophrenia and 
his behavior and thought processes were "somewhat" 
influenced by delusions.  He was also suffering from negative 
symptoms of the disorder, specifically depressed mood.  
Diagnosis was of paranoid type schizophrenia with prominent 
negative symptoms in partial remission and alcohol dependence 
in partial remission.  GAF score of schizophrenia, considered 
in isolation, was 40 for the current and past years.  There 
was some impairment in reality testing, and his delusions, 
depressed mood and anxiety had a significant negative impact 
on his ability to maintain employment or have appropriate 
social relationships.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  While this claim was pending before the Board, 
new regulations, effective in November 1996, were issued with 
respect to the criteria to be considered in evaluating mental 
disorders, to include paranoid schizophrenia.  61 Fed.Reg. 
52695-52702 (Oct. 8, 1996).  As such, the appellant is 
entitled to have his claim reviewed under the regulations in 
effect both prior to and after November 1996 with the most 
favorable version applied.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

In March 1999, the RO assigned a 50 percent disability 
evaluation for paranoid type schizophrenia pursuant to the 
version of Diagnostic Code 9203 which became effective on 
Nov. 7, 1996.  Such a rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long- term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996) citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. 1994)(DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (1999).

A GAF of 30 is defined as "[b]ehavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (i.e., sometime 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The medical evidence shows that the appellant exhibits 
paranoid delusions which somewhat influence his behavior and 
thought processes and result in some impairment in reality 
testing.  He manifests negative primary symptoms of depressed 
mood and anxiety.  He has a long- standing history of 
complaint of auditory hallucinations, sleep difficulty, 
nightmares, stress headaches and social isolation.  In 1999, 
a VA examiner indicated that such symptomatology had a 
"significant negative impact" on his ability to maintain 
employment or have appropriate social relationships.  The 
recent psychiatric assessments of his psychological, social 
and occupational functioning (GAF score) is indicative of an 
impairment that is "major" in degree.

However, the medical evidence shows that the appellant is 
well oriented, his speech is intact, and his personal 
appearance and hygiene is appropriate.  He does not manifest 
suicidal ideation, obsessional rituals, impaired impulse 
control or panic attacks.  Based upon the above, the Board is 
of the opinion that the evidence for an increased rating for 
his paranoid schizophrenia is in relative equipoise.  
Therefor, with consideration of 38 C.F.R. § 4.7, and 
application of the benefit of the doubt rule, the Board finds 
that the evidence of record more nearly meets the criteria 
for a 70 percent rating under Diagnostic Code 9203.

The Board also finds, by a preponderance of the evidence, 
that a rating greater than 70 percent under the criteria 
currently in effect is not warranted.  In this respect, the 
appellant's thought processes are "somewhat" impaired by 
his delusions, but not grossly impaired.  He does not exhibit 
symptoms of grossly inappropriate behavior, persistent danger 
of hurting others or intermittent inability to maintain 
personal hygiene.  Additionally, recent VA opinion indicates 
that the appellant's paranoid schizophrenia results in 
"significant," but not total, occupational and social 
impairment.

Furthermore, the Board finds that the evidence preponderates 
against a rating in excess of 70 percent under the criteria 
in effect prior to November 1996.  Under the old criteria, a 
100 percent rating under Diagnostic Code 9203 was warranted 
where the extent, severity, depth, persistence or bizarreness 
of active psychotic manifestations resulted in total social 
and industrial inadaptability.  As indicated above, the 
appellant's paranoid schizophrenia does not result in 
"total" social and industrial inadaptability.

The benefit of the doubt has been applied in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1999).


ORDER

A 70 percent schedular evaluation for paranoid schizophrenia 
is granted, subject to the criteria which govern the payment 
of monetary awards.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

